DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Information disclosure statement filed 4/20/2021 has been considered.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
An optical module comprising optical assemblies disposed in a housing is well known in the art. Such an optical module further comprising at least one hole disposed on the module housing is also known in the art. For example, US Patent Application Publication US 2005/0013126 A1 to Hwang discloses such an optical module comprising transceiver modules and their housing comprising plurality of holes for air ventilation (110 in Fig. 1).

    PNG
    media_image1.png
    586
    688
    media_image1.png
    Greyscale

Fig. 1 of Hwang

Further, an optical module comprising a module housing having sealing elements for maintaining a hermetic seal within the module housing is also known in the art. For instance, US Patent Application Publication US 2006/0006403 A1 to Matsushima et al. discloses an optical module having an optical assembly disposed within a housing (1 in Fig. 1B), wherein the housing contains holes through which the electrical leads traverse from inside of the housing to the outside, wherein the holes are sealed to establish hermetic sealing (paragraph [0032]).

    PNG
    media_image2.png
    413
    598
    media_image2.png
    Greyscale

Fig. 1B of Matsushima
  
sealing member each located at a respective one of the at least one hole, wherein each sealing member has a central axis, and comprises a first cylinder, a truncated cone, and a second cylinder that are connected in sequence along the central axis, a diameter of the first cylinder is greater than a diameter of the second cylinder; each hole is a stepped hole comprising a portion with a first aperture and a portion with a second aperture, the first aperture is greater than the second aperture, in the manner claimed in the present application. There is no credible reasons why (or more importantly how) one of ordinary skill in the art would modify the devices of prior art to arrive at a device with above mentioned claimed features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874